DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
Cancel claim 20.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior rejections. The closest prior art of record, Merriam does not teach nor fairly suggest A method for detecting aspiration in a clinical analyzer, comprising: providing an aspiration system that produces unwanted system noise represented by unwanted data points, the aspiration system comprising: a pump, a probe, a fluid vessel, a fluid within the fluid vessel, a tubing, wherein the pump and the probe are attached to the tubing, a pressure sensor attached to the tubing and configured to sense pressures of the pump during an aspiration process on the fluid, wherein a pressure measurement data comprises the sensed pressures of the pump during the aspiration process; performing, by the aspiration system, the aspiration process on the fluid: sensing, by the pressure sensor during the aspiration process, the pressure measurement data, wherein the pressure measurement data is in a time domain; acquiring, from the pressure sensor, the pressure measurement data; transforming the pressure measurement data into a first version of frequency domain data by transforming the pressure measurement data from the time domain to a frequency domain, wherein the frequency domain data comprises the unwanted data points, wherein each of the unwanted data points has a frequency value; generating a second version of the frequency domain data by attenuating, using a filter, the unwanted frequencies data points having a respective frequency value greater than a frequency cutoff value; providing a predetermined dataset representative of the aspiration process performed by a calibrated aspiration system, comparing the second version of the frequency domain data to the predetermined dataset; and determining, based on the comparison of the second version of the frequency domain data to the predetermined dataset, a quality of the performed aspiration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lucke, Lori E. et al. and Bower; Randy Kristopher et al. disclose devices with pressure measurement sensors and methods for pressure measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798